          Case 1:20-cv-07055-AJN Document 19 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   12/23/2020

 Trustees Of The New York City District Council
 Of Carpenters Pension Fund, Welfare Fund,
 Annuity Fund, and Apprenticeship, Journeyman
 Retraining, Educational and Industry Fund, et al.,                20-cv-7055 (AJN)

                       Petitioners,                                        ORDER

                –v–

 NASDI, LLC,

                       Respondent.


ALISON J. NATHAN, District Judge:

       On December 21, 2020, the Court received notice of an automatic stay pursuant to

§ 362(a) of the Bankruptcy Code. Dkt. No. 18. This case is thus stayed, and all pending

conferences and deadlines are adjourned sine die. The parties shall file a status report by March

23, 2021, or upon lifting of the automatic stay by the bankruptcy court.

       SO ORDERED.


    Dated: December 23, 2020
           New York, New York
                                                      ____________________________________
                                                                ALISON J. NATHAN
                                                              United States District Judge
